IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 98-41017
                         Summary Calendar


JOHN JULIAN DAYSE,

                                         Plaintiff-Appellant,

versus

DOYLE R. WOOD, Field Supervisor
Michael Unit; COY R. TURNER,
Correctional Officer III Michael
Unit; BILLY SCARBUROUGH, Sergeant
Michael Unit; ROBERT D. HERRERA,
Asst Warden Michael Unit,

                                         Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                        USDC No. 6:97-CV-23
                       --------------------
                          November 3, 1999

Before GARWOOD, HIGGINBOTHAM, and WIENER, Circuit Judges.

PER CURIAM:*

     John Julian Dayse, Texas state prisoner #498384, appeals

from the district court’s grant of summary judgment to the

defendants in his civil rights proceeding.   He argues that the

defendants required him to work outside in unreasonably cold

weather without appropriate clothing.   We have reviewed the




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                           No. 98-41017
                                                -2-

record and find no reversible error.                      Dayse has not shown that the defendants

knew that he faced a substantial risk of serious

harm or that they disregarded that risk by failing to take reasonable measures to abate it.   See

Farmer v. Brennan, 511 U.S. 825, 847 (1994).                           Accordingly, the

judgment of the district court is AFFIRMED.

       AFFIRMED.